Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Mr. Dunlap on 02/22/2022.

Please replace claim 16 with the following:

16. (currently amended) A method of modifying how calls to an application programming interface, provided by an operating system, operate, comprising:
intercepting calls made from an application directed to the application programming interface (API) of the operating system, wherein at least one handler function defines at least one action to be performed for each of a plurality of calls, each handler function of the at least one handler function being associated with a type of function of a plurality of different types of functions performable with respect to a socket in response to calls;
matching an intercepted call from the application directed to the API of the operating system, before the call arrives at the API of the operating system, with a call specifying a first type of function of the plurality of different types of functions; and
in response to matching the intercepted call, (i) determining that a code module includes a respective handler function associated with the first type of function, (ii) 
matching a subsequently intercepted call directed to the API of the operating system with a call specifying a second type of function of the plurality of different types of functions; and
	in response to matching the subsequently intercepted call, (i) determining that the code module does not include a respective handler function associated with the second type of function and (ii) in response to determining that the code module does not include a respective handler function associated with the second type of function, forwarding the subsequently intercepted call to the API at a user level.


REASON FOR ALLOWANCE

The Terminal Disclaimer filed on 07/30/2020 has been approved. 

The following is an examiner’s statement of reasons for allowance: 
The prior art does not expressly teach or render obvious the invention as recited in independent claims 1, 16, 17, and 35.

As to claim 1, the closest prior art of records, Ekis et al., (US PUB 2005/0021680 hereinafter Ekis), Pope et al., (US PUB 2008/0065839 hereinafter Pope), Sokolov (US PAT 6,823,504), and Balinsky et al., (US PUB 2014/0165137 hereinafter Balinsky), taken alone or in combination do not specifically disclose or suggest the claimed recitations of “(i) determine that the code module does not include a respective handler function associated with the second type of function, and (ii) in response to determining that the code module {oo840890.DoCx }Page 2Application No.: 16/248,535Attorney Docket: LVL5 2032-3 does not include a respective handler function associated with the second type of function, forward the subsequently intercepted call to the API at a user level”, read in a context as a whole.
As to claims 2 – 13 and 15 are allowed as they depend upon allowable independent claim.

As to claim 16, the closest prior art of records, Ekis et al., (US PUB 2005/0021680 hereinafter Ekis), Pope et al., (US PUB 2008/0065839 hereinafter Pope), Sokolov (US PAT 6,823,504), and Balinsky et al., (US PUB 2014/0165137 hereinafter Balinsky), taken alone or in combination do not specifically disclose or suggest the claimed recitations of “(i) determine that the code module does not include a respective handler function associated with the second type of function, and (ii) in response to determining that the code module {oo840890.DoCx }Page 2Application No.: 16/248,535Attorney Docket: LVL5 2032-3 does not include a respective handler function associated with the second type of function, forward the subsequently intercepted call to the API at a user level”, read in a context as a whole.

As to claim 17, the closest prior art of records, Ekis et al., (US PUB 2005/0021680 hereinafter Ekis), Pope et al., (US PUB 2008/0065839 hereinafter Pope), Sokolov (US PAT 6,823,504), and Balinsky et al., (US PUB 2014/0165137 hereinafter Balinsky), taken alone or in combination do not specifically disclose or suggest the claimed recitations of “a message held at the receive queue”; and “the first function is registered with the user level network protocol stack such that, in response to calls of the first type, the user level network protocol stack invokes the first function in respect ofS00840890.DOCx }Page 5Application No.: 16/248,535Attorney Docket: LVL5 2032-3 each message held at the receive queue”, and “wherein the user level network protocol stack is configured to provide packets that are not indicated to be discarded to a buffer of the application for delivery to the application”.
As to claims 18 - 34 are allowed as they depend upon allowable independent claim.

As to claim 35, the closest prior art of records, Ekis et al., (US PUB 2005/0021680 hereinafter Ekis), Pope et al., (US PUB 2008/0065839 hereinafter Pope), Sokolov (US PAT 6,823,504), and Balinsky et al., (US PUB 2014/0165137 hereinafter Balinsky), taken alone or in combination do not specifically disclose or suggest the claimed recitations of “registering a first function such that, in response to calls from the application to the socket library that cause state of the receive queue of the socket to be revealed, the user level network protocol stack invokes the first function in respect of each message held at the receive queue” and “wherein the user level network protocol stack is configured to provide packets that are not indicated to be discarded to a buffer of the application for delivery to the application”.
As to claim 37 is allowed as they depend upon allowable independent claim.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG N HOANG whose telephone number is (571)272-3763. The examiner can normally be reached 9:5-30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dennis Chow can be reached on 571-272-7767. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/PHUONG N HOANG/Examiner, Art Unit 2194                                                                                                                                                                                                        

/DOON Y CHOW/Supervisory Patent Examiner, Art Unit 2194